Citation Nr: 1705427	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess to 20 percent for a lumbar spine disability. 

2.  Entitlement to an increased rating in excess to 10 percent for a deviated septum with allergic rhinitis. 

3.  Entitlement to a compensable rating for left posterior scalp scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to January 2010. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Baltimore, Maryland.


FINDINGS OF FACT

In a February 14, 2016, letter, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw the claims on appeal.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for increased rating for a lumbar spine disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for increased rating for a deviated septum are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for increased rating for scars are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 14, 2016, letter, the Veteran notified the Board that he no longer wanted to proceed with appeals for increased ratings for a lumbar spine disability, deviated septum, and scars.  The Board finds that the February 2014 letter constitutes a withdrawal for those claims on appeal at that time. 

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204 (c) (2016).

As a result of the Veteran's withdraw of the appeals, no allegation of error of fact or law remains before the Board for consideration with regard to those claims.  Therefore, the Board finds that the Veteran has withdrawn all current appeals before the Board, to include entitlement to an increased rating for a back disability, deviated septum, and scars, and Board does not have jurisdiction to review those claims.  Therefore, those claims are dismissed.


ORDER

The appeal for entitlement to an increased rating for a back disability is dismissed.

The appeal for entitlement to an increased rating for a deviated septum is dismissed.

The appeal for entitlement to an increased rating for scars is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


